DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment, filed 12/7/2020, in which claims 1-5 and 9-21 were amended.  It is noted that the amendment to the claims filed on 12/7/2020 does not comply with the requirements of 37 CFR 1.121(c) because the claims do not contain markings to show all changes relative to the immediate prior version.  For example, a period was deleted from claim 21 without showing deletion of the period with strikethrough or double brackets.  However, in the interest of compact prosecution, the amendment to the claims has been entered.
Claims 1-21 are pending.
Applicant’s arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and objections not reiterated in this action have been withdrawn.  This action is FINAL.

Election/Restrictions
Applicant elected the species (A) allelic homologous recombination; (B) type I CRISPR/Cas9 system; and (C) subcloning a target region with traverse in the reply filed on 5/27/2020.
The species election requirement for a specific type of homologous recombination was withdrawn in the Office action mailed 8/5/2020.  However, the species election requirement for non-homologous recombination (claim 2), homologous recombination (claim 3) is maintained.

Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/27/2020.
Claims 1-4 and 9-21 are under consideration.

Information Disclosure Statement
	Receipt of an information disclosure statement, filed on 12/7/2020, is acknowledged.  The signed and initialed PTO 1449 has been mailed with this action.

Specification
The incorporation of essential material in the specification by reference to sequence present in an electronic database, non-patent literature, or a Patent Cooperation Treaty publication is improper.  See claim 19 and page 55, line 1 to page 56, line 2 of the specification.  Applicant is required to amend the disclosure to include the material incorporated by reference (the sequences of probe IDs a1, a2, S1, Sex21, S2, S3Big, S4, S5, S6, Synt1, S7, S8, S9, b2, b3 and S10), if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).

Claim Objections
Claim 1 is objected to because of the following informalities:  
1.  The quotation mark should be deleted from the parenthetical abbreviation in line 6 of the claim to improve the grammar.  
2.  The phrase “the GMC probes applied to the edited genomic DNA” in line 11 should be replaced with the phrase “the GMC probes contacted with the edited genomic DNA.”  The claim comprises a step of “contacting the combed edited genomic DNA with a set of genomic Morse code (GMC”) probes.”  The step is not a step of “applying.”  Thus, it would be preferable to use the phrase “contacted with” rather than “applied to.”
Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  
1.  The phrase “comprise or at least” should be amended to recite “comprise at least” to improve the grammar of the claim.
2.  The claim does not end with a period.  Each claim must start with a capital letter and end with a period.  See MPEP § 608.01(m).   Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  the claim does not end with a period.  Each claim must start with a capital letter and end with a period.  See MPEP § 608.01(m).   Appropriate correction is required.
Claim 9 is objected to because of the following informalities:
Claim 9 depends from claim 1.  In the amendment filed 12/7/2020, claim 1 was amended to delete the phrase “target nucleic acid(s)” and the phrase “target sequence” was used in its place.  Claim 9 recites, “the target nucleic acid(s)” in line 2.  It would be preferable to replace the .  
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:
Claim 12 depends from claim 1.  In the amendment filed 12/7/2020, claim 1 was amended to delete the phrase “target nucleic acid(s)” and the phrase “target sequence” was used in its place.  Claim 12 recites, “the target nucleic acid(s)” in lines 2-3.  It would be preferable to replace the phrase “the target nucleic acid(s)” with the phrase “the target sequence” so that consistent claim terminology is used.  
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:
Claim 13 depends from claim 1.  In the amendment filed 12/7/2020, claim 1 was amended to delete the phrase “target nucleic acid(s)” and the phrase “target sequence” was used in its place.  Claim 13 recites, “the target nucleic acid(s)” in line 3.  It would be preferable to replace the phrase “the target nucleic acid(s)” with the phrase “the target sequence” so that consistent claim terminology is used.  
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:
Claim 14 depends from claim 1.  In the amendment filed 12/7/2020, claim 1 was amended to delete the phrase “target nucleic acid(s)” and the phrase “target sequence” was used in its place.  Claim 14 recites, “the target nucleic acid(s)” in line 3.  It would be preferable to replace the phrase “the target nucleic acid(s)” with the phrase “the target sequence” so that consistent claim terminology is used.  

Claim 16 is objected to because of the following informalities:
1.  Claim 16 depends from claim 1.  In the amendment filed 12/7/2020, claim 1 was amended to delete the phrase “target nucleic acid(s)” and the phrase “target sequence” was used in its place.  Claim 16 recites, “the target nucleic acid(s)” in line 3.  It would be preferable to replace the phrase “the target nucleic acid(s)” with the phrase “the target sequence” so that consistent claim terminology is used.  
2.  Claim 16 recites, “to produce an edited target nucleic acid sequence” in lines 4-5.  Claim 16 depends from claim 1, which recites, “editing a target sequence in a domain of interest in genomic DNA, isolating the edited genomic DNA.”  Thus, claim 16 should be amended to replace the phrase “to produce an edited target nucleic acid sequence” with the phrase “to produce the edited genomic DNA” so that consistent claim terminology is used.
Appropriate correction is required.
Claim 17 is objected to because of the following informalities:
1.  Claim 17 depends from claim 1.  In the amendment filed 12/7/2020, claim 1 was amended to delete the phrase “target nucleic acid(s)” and the phrase “target sequence” was used in its place.  Claim 17 recites, “the target nucleic acid(s)” in lines 2-3.  It would be preferable to replace the phrase “the target nucleic acid(s)” with the phrase “the target sequence” so that consistent claim terminology is used.  
2.  The phrase “are quantified” in line 3 should be replaced with the phrase “is quantified” to improve the grammar of the claim.
Appropriate correction is required.
Claim 18 is objected to because of the following informalities:
.  
Appropriate correction is required.
Claim 19 is objected to because of the following informalities:
Claim 19 depends from claim 1.  In the amendment filed 12/7/2020, claim 1 was amended to delete the phrase “target nucleic acid(s)” and the phrase “target sequence” was used in its place.  Claim 19 recites, “said target nucleic acid(s)” in lines 1-2.  It would be preferable to replace the phrase “said target nucleic acid(s)” with the phrase “said target sequence” so that consistent claim terminology is used.  
Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  it would be preferable to replace the word “them” in part (ii) with the phrase “the edited polynucleotide(s).”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 15, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 3 recites the limitation "the ends of the domain of interest" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 3 depends from claim 1, which sets for the “a domain of interest in genomic DNA.”  However, the boundaries of the domain are not specified or limited in any way.  Thus, the domain does not inherently have a defined “end.”
The term "the ends of the domain of interest" in claim 3 is a relative term which renders the claim indefinite.  The term "end" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 3 depends from claim 1, which sets for the “a domain of interest in genomic DNA.”  The domain is not limited to a specific region and may vary by position in the genome based upon one’s interest.  Thus, what one considers of interest, another may not.  The end of the domain will be relative to the perspective of the one carrying out the method.
Claim 15 recites the limitation "the genome or gene editing procedure or event" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It would be remedial to replace the phrase “the genome or gene editing procedure or event” with the phrase “the editing.”
The term "the ends of the domain of interest" in claim 20 is a relative term which renders the claim indefinite.  The term "end" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would Claim 20 depends from claim 1, which sets for the “a domain of interest in genomic DNA.”  The domain is not limited to a specific region and may vary by position in the genome based upon one’s interest.  Thus, what one considers of interest, another may not.  The end of the domain will be relative to the perspective of the one carrying out the method.
Claim 21 recites the limitation "the modified nuclease" in part (iii).  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, the term "modified" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not define the term “modified nuclease” and does not provide a standard for one to determine when one particular nuclease is modified or not. It would be remedial to amend the claim to refer only to a nuclease or a specific structure that is considered to be “modified.”  It would be remedial to replace the phrase “the modified nuclease” with the phrase “the exogenous nuclease.”

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection was made in the Office action mailed 8/5/2020 and has been rewritten to address the amendment to the claims in the reply filed 12/7/2020.
	Claims 9 and 10 are drawn to methods that require the provision of a genus of CRISPR/Cas9 systems, where systems must be capable of editing a target sequence in a domain of interest in genomic DNA.  In light of the disclosure (e.g., page 8, lines 4-12; page 37, line 19 to page 38, line 10; page 43, lines 15-28), the claimed CRISPR/Cas9 systems encompass a genus of systems that are type I, type II, type III, type IV, type V or Type VI CRISPR/Cas9 systems.  Accordingly, the claims encompass the provision of a genus CRISPR/Cas9 systems that must function to edit a gene or genome.
	Claim 10 further requires the provision of a genus of probes that are selected to detect on- and off-target changes produced by editing with CRISPR/Cas9 in a single procedure, wherein the GMC probes bind to unedited genomic DNA in and around the target sequence in a known pattern and where the GMC probes distinguish between edited an unedited genomic DNA.  The unedited genomic DNA may be at any domain in genomic DNA of any species of organism.
	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of a complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, and any 
Embodiment 11. The method of embodiment 1 or any one or more of the preceding embodiments, wherein the gene or genome editing procedure comprises activation of endogenous cellular repair machinery and contact of target nucleic acid(s) with a type I CRISPR/Cas9 system.

Further, the specification states the following at page 43, lines 15-18:
Embodiment 48. The method of embodiment 39 or of any one or more of the preceding
embodiments, wherein the editing comprises activating endogenous cellular repair machinery and contacting the target nucleic acid(s) with a type I CRISPR/Cas9 system;

The specification does not provide any description of a type I CRISPR/Cas9 system in terms what components comprise the system, a complete or partial structure or other properties of the system components, other than requiring “type I” and “Cas9.”
	The prior art does not appear to offset the deficiencies of the instant specification in that it does not describe a set of Type I CRISPR/Cas9 systems.  Makarova et al (Nature Reviews. Microbiology, Vol. 13, No. 11, pages 722-736, 2015, published online September 28, 2015, cited in a prior action) teach that type I CRISPR systems are Class 1 systems defined by the presence of a multi-subunit crRNA-effector complex (e.g., page 725, left column, 1st paragraph; Fig. 1).  Makarova et al teach that each type I subtype has a defined combination of signature genes and distinct features of operon organization (e.g., page 725, right column, full paragraph; Fig. 2).  The prior art does not teach Cas9 as a component in a Type I CRISPR system.  Rather, Cas9 is a component of a Class 2, Type II CRISPR system, which is defined by the presence of a single subunit crRNA-effector molecule, which is Cas9 (e.g., page 729, left column, 2nd and 3rd full paragraphs; Fig. 1).  Thus, the prior art does not disclose Type I CRISPR/Cas9 systems or variants thereof.  The only disclosed CRISPR/Cas9 system is a type II system comprising 
	With regard to off-target sites of a CRISPR/Cas9 nuclease, the specification recognizes that the location and frequency of the off-target sites is dependent upon the specific nuclease used (e.g., page 21, lines 14-27).  The specification teaches that it is difficult to develop an algorithm capable of identifying all potential off-target sites of a CRISPR-Cas9 nuclease (e.g., page 21, lines 20-27).  The specification envisions creating GMC probes covering potential off-target events to detect on-and off-target events in a single assay (e.g., paragraph bridging pages 22-23).  Table J contains a list of potential off-target sites that may be generated by different combinations of gRNA directed to the BRCA1 gene based upon a computer algorithm (e.g., Example 3; Table J at page 62).  The location of the off-target sites in Table J are relative to sequences present in an electronic database.  The sequence of the off-target sites are not disclosed.  The specification envision the creation of GMC probes to these areas (e.g., page 64, lines 1-8).  No GMC probe sequences to off-target sites generated by CRISPR-Cas9 and guide RNA to a human BRCA1 gene or any other human gene, or any other gene in the genomic DNA of any other organism is disclosed.
	Therefore, the skilled artisan would have reasonably concluded applicants were not in possession of the claimed invention for claims 9 and 10.

Claim 19 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the probe sequences of probe IDs a1, a2, S1, Sex21, S2, S3Big, S4, S5, S6, Synt1, S7, S8, S9, b2, b3 and S10, which is/are critical or essential to the In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  This is a new rejection, necessitated by the amendment of claim 19 in the reply filed 12/7/2020.
The specification states the following at the paragraph bridging pages 55-56:
Except for the Syntlb, S7b_l, Sl 1_2 and S12_2 probes, all probes were previously described in Cheeseman et al. (Cheeseman, Rouleau et al. 2012) and in WO2014/140788(Al). The Syntlb, S7b_l, Sl 1_2 and Sl2_2 probes were produced by long-range PCR using LR Taq DNA polymerase (Roche, kit code: 11681842001) using the primers listed in table G and the Bacterial Artificial Chromosome (BAC) RP11-831F13 (Invitrogen) as template DNA. PCR products were ligated in the pCR-XL-TOPO® vector using the TOPO® XL PCR cloning Kit (Invitrogen, France, code K455010). The two extremities of each probe were sequenced for verification purpose.

Table F provides chromosomal coordinates in the human GRCh37/hg19 genome sequence.  Thus, the specification seeks to incorporate the probe sequences by reference to an electronic database, a non-patent literature publication, and a Patent Cooperation Treaty publication.
 “Essential material” may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference.  See 37 C.F.R. 1.57(d).
In the instant case, the claims are, in effect, incorporating the sequence of the probes by reference to material that is not a U.S. patent or U.S. patent application publication.  Accordingly, the instant disclosure does not provide the features that are critical or essential to the practice of the claimed invention.

Response to Arguments - 35 USC § 112

With respect to the rejection of claims 9 and 10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, Applicant's arguments filed 12/7/2020 have been fully considered but they are not persuasive.
The response notes that claim 9 has been revised to omit the word “variant.”  This amendment obviates the portion of the prior rejection directed to the previously claimed variants.
The response asserts that claim 10 has been revised to read on the elected species.
This argument is not found persuasive.  Claims 9 and 10 require “a CRISPR/Cas9 system” and “CRISPR/Cas9,” respectively.  The elected species is a type I CRISPR/Cas9 system.  The specification envisions CRISPR/Cas9 from type I, type II, type III, type IV, type V or Type VI CRISPR/Cas9 systems (e.g., page 8, lines 4-12; page 37, line 19 to page 38, line 10; page 43, lines 15-28).  For the reasons given in the rejection of record, the only CRISPR/Cas9 system that has sufficient written description, based upon the disclosures of the instant specification and prior art, is the type II CRISPR/Cas9 system, comprising Cas9 and guide RNA.  As presently drafted, the claims lack written description.  
Thus, the rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 12, 15, 16, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VanHulle et al (Molecular and Cellular Biology, Vol. 27, No. 7, pages 2601-2614, April 2007, including pages 1/26-26/26 of Supplemental Information; see the entire reference), as evidenced by Batt (Batt, CA. Chapter 14. Genetic Engineering of Food Proteins in Food Proteins and Their Applications, Damodaran, S., Ed. CRC Press, March 12, 1997, page 425).  This rejection was made in the Office action mailed 8/5/2020 and has been rewritten to address the amendment to the claims in the reply filed 12/7/2020.
Regarding claims 1 and 12, VanHulle et al teach a method comprising editing a target nucleic acid with an HO-generated double-strand break (DSB) in the genome of a yeast cell; isolating the edited genomic DNA from the yeast cell; molecularly combing the isolated genomic DNA, contacting the combed edited genomic DNA with a set of probes consisting of Probe 3 and Probe 6, comparing the signals from the probes contacted with the edited genomic DNA with the signals from unedited genomic DNA, and detecting the edited target sequence based upon the pattern of probes produced on the genomic DNA for the modification referred to as inverted dimer 1 (ID1), which is different than the pattern produced on unedited genomic DNA 
Regarding claims 2, 3 and 20, VanHulle et al teach the method where the Probe 3 consists of two probes, each of 7 kb (chromosome III 153772 to 160772 and 160748 to 167789), and where Probe 6 consists of two probes, each of 7kb (chromosome III 134574 to 141274 and 141250 to 148547).  Probe 6 binds to one end of the domain of interest, and Probe 3 binds to the other end of the domain of interest (e.g., Fig. 3A).
Regarding claim 4, VanHulle et al teach the method where Probe 3 and Probe 6 are each fluorescently labeled with different colors (e.g., page 2603, left column, 3rd paragraph; paragraph bridging pages 2605-2606; Fig. 3).
Regarding claim 15, the genome editing occurs in vivo in the yeast cell after treatment with of the yeast with compounds, such as galactose (i.e., a drug to induce HO expression), in medium (e.g., pages 2602-2603, Materials and Methods; page 2603, paragraph bridging columns; page 2603, right column, full paragraph).
Regarding claim 16, the claim requires an “engineered nuclease” but does not require a specific type of engineering.  The term “engineered nuclease” is not defined by the specification.  Batt teaches, “Mother Nature is the ultimate and most efficient engineer of protein structure.” Accordingly, the term “engineered” is not sufficient to distinguish the claimed “engineered nuclease” from the HO nuclease of VanHulle et al.
Regarding claim 21, the term “modified” is interpreted as an equivalent of “engineered” as above for claim 16.  VanHulle et al teach a method comprising (i) editing a polynucleotide of interest using an HO endonuclease, (ii) contacting the edited polynucleotide with labeled polynucleotides that hybridize to them and performing molecular combing of the fluorescent rd paragraph; page 2603, paragraph bridging columns; page 2603, right column, full paragraph; paragraph bridging pages 2605-2606; Figs. 3-4).  VanHulle et al determine that the process for the repair of DSB is highly efficient (e.g., page 2606, left column, 1st full paragraph).

Response to Arguments - 35 USC § 102
	The rejection of claims 1, 11, 12 and 15 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Soper et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 12/7/2020.
The rejection of claim 18 under 35 U.S.C. 102(a)(1) as being anticipated by VanHulle et al, as evidenced by Batt has been withdrawn.  This claim depends from claim 17, which is not rejected.
With respect to the rejection of claims 1-4, 12, 15, 16, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VanHulle et al, as evidenced by Batt, Applicant's arguments filed 12/7/2020 have been fully considered but they are not persuasive.
The response asserts that VanHulle does not teach the use of GMC.
This argument is not found persuasive.  Claim 1 defines GMC by stating, “said GMC probes bind to unedited genomic DNA in and around the target sequence in a known pattern and wherein said GMC probes distinguish between edited and unedited genomic DNA.”  Probes 3 and 6 of VanHulle et al meet these requirements as shown in Fig. 3.  Fig. 3A(i) shows the wild-
Thus, the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 9, 11-14, 16, 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Torres et al (Nature Communications, Vol. 5, 3964, June 2014, pages 1-8, including pages 1-11 of Supplementary Information; see the entire reference) in view of Herrick et al (Chapter 5. Introduction to Molecular Combing: Genomics, DNA Replication, and Cancer. in Methods in Molecular Biology, DNA Replication. Sonya Vengrova and Jacob Z. Dalgaard (Eds.) Vol. 521, Humana Press, a part of Springer Science + Business Media, LLC 2009, pages .
Regarding claims 1, 3, 4, 12, 20 and 21, Torres et al teach a method comprising editing of a target sequence in genomic DNA of cells by inducing a t(11;12) chromosomal translocation; and screening by fluorescence in situ hybridization (FISH) with a FITC labeled BAC clone to the EWSR1 gene and a Texas-Red labeled BAC clone to the FLI1 gene on isolated edited genomic DNA present in metaphase spreads to identify reciprocal translocation events (e.g., paragraph bridging pages 2-3; page 7, Fluorescence in situ hybridization; Fig. 1).  The probes bind to unedited genomic DNA in and around the target sequence in a known pattern and distinguish between edited and unedited genomic DNA (e.g., Fig. 1).  Torres et al compared signals from the labeled probes contacted with edited genomic DNA to those from unedited genomic DNA; and detecting the edited target sequence when a pattern of signals produced on edited genomic DNA is different from the pattern produced on unedited genomic DNA (e.g., Fig. 1).
Regarding claim 9, Torres et al teach the method where the editing comprises contacting target nucleic acids in the EWSR1 and FL1 genes with CISPR/Cas9 and guide RNA, where CRISPR/Cas9 creates a double strand break that activates the endogenous cellular repair machinery (e.g., page 2, left column; paragraph bridging pages 2-3; page 6, left column, 1st full paragraph; Fig. 1).  
Regarding claim 11, Torres et al teach the method, which detects a translocation that knocks out the EWSR1 and FLI1 genes (e.g., Fig. 1).
Regarding claims 13, 14 and 17, Torres et al teach the method further comprising quantifying a number of translocations produced by the editing of the target sequence (e.g., paragraph bridging pages 2-3; Supplementary Table 2).

Torres et al do not teach the method comprising molecular combing the isolated edited genomic DNA prior to contacting with the probes.
Herrick et al teach that fluorescence in situ hybridization (FISH) on metaphase chromosomes has a resolution of 10-20 Mb (e.g., page 72, 2nd paragraph).  Herrick et al teach that to meet the challenge of rapidly mapping individual genes and to reliably detect and quantify alterations affecting them, a number of fiber FISH techniques were developed (e.g., paragraph bridging pages 72-73).  Herrick et al teach that fiber FISH refers to a variety of different methods for extending and aligning single molecules of DNA on chemically derivatized surfaces for genetic and structural analyses using fluorescence in situ hybridization, with molecular combing specifically providing a rapid and reliable method of stretching and aligning a high density of single DNA molecules on a glass surface (e.g., paragraph bridging pages 72-73; page 73, full paragraph; paragraph bridging pages 73-74).  Herrick et al teach that these techniques greatly expand the spatial resolution of FISH and can be used to detect and quantify genetic rearrangements, such as inversions and translocations (e.g., paragraph bridging pages 72-73; paragraph bridging pages 73-74).  Herrick et al teach that genomic Morse code (GMC) probes can be hybridized and detected at regular intervals of approximately 25 kb (e.g., page 85, 1st full paragraph; page 86, 2nd full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Torres et al to include the molecular 
One would have been motivated to make such a modification in order to receive the expected benefit of using a type of FISH that provides better resolution by making use of a rapid and reliable method of molecular combing as taught by Herrick et al.  Further, one would expect the hybridization-based technique to be faster than subcloning a target region.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Torres et al (Nature Communications, Vol. 5, 3964, June 2014, pages 1-8, including pages 1-11 of Supplementary Information; see the entire reference) in view of Herrick et al (Chapter 5. Introduction to Molecular Combing: Genomics, DNA Replication, and Cancer. in Methods in Molecular Biology, DNA Replication. Sonya Vengrova and Jacob Z. Dalgaard (Eds.) Vol. 521, Humana Press, a part of Springer Science + Business Media, LLC 2009, pages 71-101; see the entire reference) as applied to claims 1, 3, 4, 9, 11-14, 16, 17, 20 and 21 above, and further in view of Triplett et al (Neoplasia, Vol. 10, No. 12, pages 1325-1334, December 2008; see the entire reference).
The combined teachings of Torres et al and Herrick et al are described above and applied as before.
Torres et al and Herrick et al do not teach the method where the target sequence is in a domain of interest in BRCA1 genomic DNA.
Triplett et al teach editing a target sequence in a Brca1 gene and a Wap gene to generate conditional knockout mice that are Brca1-deficient and that lack 60 cM of chromosome 11 (e.g., Accelerated Mammary Tumorigenesis in Brca1-Deficient females That Lack 60 cM of Chromosome 11; Fig. 1).  Triplett et al teach that the editing is useful to determine whether tumor susceptibility loci reside on chromosome 11 that cooperate with the loss of Brca1 during mammary cancer formation (e.g., Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Torres et al and Herrick et al to include the editing of Brca1 and Wap to create a deletion as taught by Triplett et al, because Torres et al teach it is within the ordinary skill in the art to carry out editing at two genes to create a deletion.  One would have made such a substation in order to achieve the predictable result of editing a sequence in genomic DNA comprising a Brca1 gene.
One would have been motivated to make such a modification in order to receive the expected benefit of editing a target sequence in a manner relevant to the study of tumor susceptibility loci on chromosome 11 as taught by Triplett et al.  

Response to Arguments - 35 USC § 103
	The rejection of claims 1, 3, 9, 11-14, 17, 18 and 20 under 35 U.S.C. 103 as being unpatentable over Paulis et al in view of Michalet et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 12/7/2020.
The rejection of claims 19 and 21 under 35 U.S.C. 103 as being unpatentable over Paulis et al in view of Michalet et al, and further in view of Shendure et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 12/7/2020.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Conseiller et al. WO 2014/140789 A1.  Methods for the detection of breakpoints in rearranged genomic sequences.  Conseiller et al disclose genomic Morse code probes for BRCA1, such as Synt1 SEQ ID NO: 1) and S7 (SEQ ID NO: 2).
Lebofsky et al. US 7,985,542 B2.  Genomic Morse Code.  

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jennifer Dunston
Primary Examiner
Art Unit 1636